Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the monthly distribution period from June 1, 2008 to June 30, 2008 Commission File Number of issuing entity in respect of the notes: 333-141703-02 Commission File Number of issuing entity in respect of the Series 2007-CC Collateral Certificate: 000-23108 Commission File Number of sponsor and depositor: 033-54804 Discover Card Execution Note Trust (Exact name of issuing entity in respect of the notes as specified in its charter) Discover Card Master Trust I (Exact name of issuing entity in respect of the Series 2007-CC Collateral Certificate as specified in its charter) Discover Bank (Exact name of sponsor and depositor as specified in its charter) Delaware 51-0020270 (State of organization of the issuing entity (IRS Employer Indentification No. of the in respect of the notes) sponsor and depositor) Rodney Square North 100 North Market Street Wilmington, Delaware 19890-0001 (Address of principal executive offices of (Zip Code) the issuing entity in respect to the notes) (302) 636-6189 (Telephone Number, including area code) Registered/reporting pursuant to (check one) Section 12(b) Section 12(g) Section 15(d) Name of Exchange Title of Class (If Section 12(b)) DiscoverSeries Class A [x] Notes DiscoverSeries Class B [x] Notes DiscoverSeries Class C [x] Notes Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No PART I DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information The information required by Item 1121 of Regulation AB is provided in the reports attached hereto as Exhibits 99.1 and 99.2. 2 PART II OTHER INFORMATION Sales of Securities and Use of Proceeds On June 18, 2008, $750,000,000 principal amount of DiscoverSeries Class A(2008-4) Notes (the Class A(2008-4) Notes) were issued pursuant to the Indenture (the Indenture) as supplemented by the Indenture Supplement for the DiscoverSeries Notes (the Indenture Supplement), in each case dated as of July 26, 2007, and the Class A(2008-4) Terms Document, dated as of June 18, 2008, between Discover Card Execution Note Trust (the "Note Issuance Trust") as Issuer, and U.S. Bank National Association (the Indenture Trustee) as Indenture Trustee. The issuance was underwritten by Citigroup Global Markets Inc. and Lehman Brothers Inc., as lead underwriters, and by Banc of America Securitites LLC, Greenwich Capital Markets, Inc., Morgan Stanley & Co. Incorporated, RBC Capital Markets Corporation, and SG American Securities, LLC, as co-underwriters, pursuant to the Underwriting Agreement (the Underwriting Agreement), and related Terms Agreement, in each case dated June 11, 2008, among the Note Issuance Trust, Discover Bank, Citigroup Global Markets Inc. and Lehman Brothers Inc Information regarding the Class A(2008-4) Notes and the sale thereof has been previously disclosed in the prospectus dated June 11, 2008, and the prospectus supplement thereto dated June 11, 2008 (collectively, the Class A(2008-4) Prospectus), each previously filed by us with the Securities and Exchange Commission on June 13, 2008 (file numbers 333-141703, 333-141703-01 and 333-141703-02). The Note Issuance Trust owns the Series 2007-CC Collateral Certificate (the Collateral Certificate) issued by the Discover Card Master Trust I (the "Master Trust") pursuant to the Amended and Restated Pooling and Servicing Agreement, as amended (the "Pooling and Servicing Agreement"), dated as of November 3, 2004, by and between Discover Bank as Master Servicer, Servicer, and Seller and U.S. Bank National Association as Trustee and the Series 2007-CC Supplement (the Series 2007-CC Supplement), dated as of July 26, 2007, between Discover Bank as Master Servicer, Servicer and Seller and U.S. Bank National Association as Trustee of the Master Trust. The Note Issuance Trust issues DiscoverSeries notes secured by the Collateral Certificate and its other assets. Allocations of cash flows from the asset pool and any expenses or losses by the Master Trust to the holders of trust certificates issued by the Master Trust, including the Collateral Certificate, are described in the Class A(2008-4) Prospectus. Allocations of cash flows from the asset pool and any expenses or losses by the Indenture Trustee to the holders of the notes are also described in the Class A(2008-4) Prospectus. The Note Issuance Trust paid the proceeds from the sale of the Class A(2008-4) Notes to Discover Bank in exchange for a $750,000,000 increase in the investor interest in receivables represented by the Collateral Certificate. Discover Bank added these proceeds to its general funds. 3 In general, the subordinated notes of the DiscoverSeries serve as credit enhancement for all of the senior notes of the DiscoverSeries, regardless of whether the subordinated notes are issued before, at the same time as or after the senior notes of the DiscoverSeries. The Class A(2008-4) Notes receive credit enhancement through the subordination of interest and principal payments on Class B notes and Class C notes and through loss protection provided by such notes. The amount of subordination available to provide credit enhancement to any tranche of notes is limited by its available subordinated amount of each class of notes that is subordinated to it. Each senior tranche of notes has access to credit enhancement from those subordinated notes only in an amount not exceeding its required subordinated amount minus the amount of usage of that required subordinated amount. When we refer to  usage of the required subordinated amount , we refer to the amount by which the nominal liquidation amount of subordinated notes providing credit enhancement to that tranche of senior notes has declined as a result of losses relating to charged-off receivables and the application of subordinated notes principal allocation to pay interest on senior classes and servicing fees. Relative priority among notes and the rights to the underlying pool assets are more fully described in the Class A(2008-4) Prospectus. No Approval or Notification of Certain Events The approval of, or notification to, outstanding certificateholders of the Master Trust or noteholders of the Note Issuance Trust is not required in connection with a new issuance.
